Citation Nr: 0911139	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-17 039	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to January 1968, from November 1990 to May 1991, 
and from September 1994 to December 1994.  He served in 
Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
remaining on appeal was remanded for additional development 
in June 2006 and June 2008.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  For an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Records 
show the veteran was provided adequate notice as to these 
matters by correspondence issued in March 2002, May 2002, 
June 2006, and July 2008.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, a review of the record reveals that in 
accordance with the Board's June 2008 remand instructions 
additional audiology examination reports dated in December 
2006 and May 2007 were obtained.  The May 2007 examination 
report, however, referred to a December 14, 2005, audiogram 
which is not of record.  The report also indicates that 
results of testing could not be entered into the medical 
records system.  It is significant to note that the available 
evidence includes reports noting the Veteran had a history of 
repeated malingering and unwillingness to cooperate in 
producing a valid test result.  Therefore, the Board finds 
further developed is required to obtain any audiology test 
results of the May 23, 2007, VA audiology consultation and 
any records associated with a December 14, 2005, audiogram.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to obtain copies of any available 
audiology test results from a May 23, 
2007, VA audiology consultation and any 
records associated with a December 14, 
2005, audiogram.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



